Citation Nr: 0121427	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  96-24 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for peptic ulcer disease, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 1995 rating decisions.  The case now 
returns to the Board after completion of development made 
pursuant to its April 1998 and August 1999 remands.  

The issues of entitlement to an increased rating for post-
traumatic stress disorder (PTSD) and to a total rating based 
on individual unemployability due to service-connected 
disability are the topics of the REMAND that follows this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's peptic ulcer disease is currently 
manifested by no more than moderate symptoms without anemia, 
weight loss, or impairment of health.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
peptic ulcer disease have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.114, Code 7305 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted, as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  This new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claims before the 
Board.  Accordingly, the Board must assess whether the 
development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.  

I am satisfied that all appropriate development has been 
accomplished.  The veteran's recent VA outpatient treatment 
records have been retrieved.  The recent examinations provide 
sufficient information to rate the disability in accordance 
with the applicable rating code.  In fact, two remands have 
been issued in order to ensure the completeness of the 
current record.  In particular, the RO was instructed to 
obtain the report of the esophagogastroduodenoscopy (EGD) to 
which reference was made in the January 1994 VA examination 
report.  I see from a review of the claims folder the report 
of a December 1993 EGD April 1998, and likewise, I note that 
the veteran underwent a more recent EGD in June 1999; thus, 
satisfying the requirements of the two Board remands.  The 
Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the statement of the case and supplemental 
statements of the case advised the veteran of the pertinent 
law and regulations as well as the bases for a grant of the 
next higher evaluations for his service-connected peptic 
ulcer disease.  Likewise, the veteran, in a May 2001 letter 
was advised that he could submit additional evidence within a 
90-day period from the date of that letter.  He was referred 
to the provisions of 38 C.F.R. § 20.1304.  

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  Accordingly, the Board finds that the 
notification and duty-to-assist provisions mandated by the 
VCAA of 2000 have been satisfied in this case.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for peptic ulcer disease in a February 1985 rating decision.  
An evaluation of 10 percent was assigned originally.  At that 
time, an October 1984 gastrointestinal series showed 
thickened duodenal folds without a definite ulcer crater.  In 
a December 1985 rating decision, the disability rating for 
peptic ulcer disease was increased from a 10 percent to a 20 
percent rating.  By a June 1988 rating decision, the 
disability rating was reduced from a 20 percent to a 10 
percent rating.  However, in the November 1988 decision the 
Hearing Officer restored the 20 percent rating.  This is the 
veteran's current rating.  

A 20 percent rating is applicable for peptic ulcer disease 
with moderate symptoms with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  A 30 
percent rating is assigned for moderately severe disability; 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  38 C.F.R. § 4.114, Code 7305 (2001).  

I find that the clinical evidence is more consistent with the 
current rating of 20 percent.  No more than moderate 
gastrointestinal symptoms have been demonstrated.  The 
veteran's current disability picture is complicated by other, 
nonservice-connected disabilities, including a hiatal hernia.  
In addition, there is no indication of symptoms that would 
satisfy the criteria for the next higher evaluation.  In 
particular, he has not shown impairment of health manifested 
by anemia and weight loss, or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  38 C.F.R. § 4.114, Code 7305.  The 
results of EGD examinations conducted in December 1993 and 
June 1999 fail to show a recurrence of an ulcer.  The 
duodenum was described as normal on both occasions.  The 
presence of some gastritis was evident, however.  
Furthermore, the clinical evidence compiled in connection 
with the veteran's claim does not reveal any weight loss and 
the veteran's testimony at the April 2001 hearing is also to 
that effect.  Moreover, there is no clinical evidence of 
blood tests consistent with anemia of any kind.  In view of 
the foregoing, the preponderance of the evidence is against 
an increased rating for peptic ulcer disease.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate and the evidence does not disclose an 
exceptional disability picture in this case.  The veteran has 
not shown the need for frequent hospitalization for his 
service-connected gastritis.  He has not shown that he has a 
therapeutic program or ongoing outpatient treatment requiring 
a frequency of visits that would significantly disrupt his 
ability to work.  Moreover, he has not described symptoms 
that would indicate marked interference in the veteran's 
employment.  Rather, the clinical records shows that his 
peptic ulcer disease is currently stable.  At the April 2001 
hearing, the veteran also reported a stabilization of his 
condition with some flare-ups.  The veteran also has 
indicated that his symptoms are well controlled by 
medication.  He testified that he had been he had been pretty 
well doing what the doctors told him to do.  The veteran and 
his spouse have denied the need for any recent specialty 
examinations by gastroenterologists.  In view of the 
foregoing, consideration of a higher initial rating on 
extraschedular grounds is not warranted at this time.  


ORDER

An increased rating for peptic ulcer disease is denied.  


REMAND

In the April 2001 hearing, the veteran raised additional 
issues including an increased rating for PTSD, evaluated as 
50 percent disabling, a total rating based on individual 
unemployability due to service-connected disability.  These 
claims were denied in a June 2000 rating decision and the 
veteran submitted a notice of disagreement later that month.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD and there is no 
statement of the case (SOC) issued, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
SOC. 

The veteran is advised that the appeal is not complete as to 
this issues until a timely and adequate substantive appeal is 
filed after the issuance of the SOC.

Therefore, these matters are REMANDED to the RO for the 
following action:

The RO should issue a statement of the 
case pertaining to the claims of an 
increased rating for PTSD and for a total 
rating based on individual 
unemployability due to service-connected 
disability.  

After the veteran and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals




 

